OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*945The record demonstrates that defendant’s argument, that he was denied his right to a jury trial and due process as a result of the substitution of the Trial Judge during jury deliberations, is unpreserved (see, People v Tonge, 93 NY2d 838, 839-840; People v Thompson, 90 NY2d 615, 621). Defendant’s argument that the substitute Judge failed to exercise her discretion in ruling that the jury could not be released from sequestration is similarly unpreserved (see, People v Shaw, 90 NY2d 879, 880).
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order affirmed in a memorandum.